Title: William Smith to Abigail Adams, 31 December 1778
From: Smith, William (1755-1816)
To: Adams, Abigail



Boston 31st Decr. 1778

I have inclos’d two hundred & thirty six Dollars. The amount of the bills was £100. 16. The Cask of Wine gaug’d 30 Gallons. Deducting the £30 you desir’d leaves the sum inclos’d. I shou’d have sent it before, but have not had any oppertunity till the present. Mr. S. Bradford has sent you a Billet by Mr. Gannet. He sails next Sunday for France in the Alliance, if you have any letters to send to Mr. Adams he will take the charge of them. If I had known that you wou’d have dispos’d of the £100 bill for paper I shou’d have likt to have had it.

We have nothing new here. I remain your affectionate Couzin,
Wm. Smith

